Citation Nr: 1707942	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  16-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome and acute myeloid leukemia, to include as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1979 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied service connection for myelodysplastic syndrome.  The Veteran filed for reconsideration of that decision, and the RO again denied the claim in June 2015.  The Veteran then perfected an appeal of the issue to the Board.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2017.  A copy of the hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's myelodysplastic syndrome (MDS) and acute myeloid leukemia (AML) are etiologically related to his service-connected hepatitis C.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for myelodysplastic syndrome and acute myeloid leukemia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Service Connection

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In this case, the Veteran has been diagnosed with MDS and AML, which he contends is secondary to his service-connected hepatitis C.

In support of his claim, the Veteran submitted a May 2015 opinion from his treating physician, Dr. B., who stated that he ran the MDS Center of Excellence at the Moores Cancer Center at the University of California at San Diego.  He also published several peer-reviewed articles on MDS and its causes.  He stated that, as with the Veteran, many patients carry a diagnosis of hepatitis C.  This is a condition that is well known to cause bone marrow suppression and can clearly complicate already existing bone marrow failure conditions such as MDS and AML.  Data collected from the SEER database found that hepatitis C infection conferred a 1.5 fold increased risk for MDS and AML.  He stated that the duration of hepatitis C infection and the presence of autoimmunity (demonstrated by history of rheumatoid arthritis) in the Veteran's case were completely consistent with chronic hepatitis C as the cause of his recent AML diagnosis.

In contrast, VA opinions from June 2015 and February 2016 collectively stated that current published data did not allow a conclusion that the Veteran's conditions were as likely as not secondary to hepatitis C, and that the SEER findings cited by Dr. B. were insufficient to establish causation, as a 1.5 fold increased risk did not convey a strong association.  Except for liver cancer, no other type of cancer had been conclusively linked to hepatitis C.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the Board finds that the competent medical evidence of record is in equipoise as to the etiology of the Veteran's MDS and AML.  That is, the June 2015 and February 2016 VA opinions, viewed collectively, are no more or less probative that the May 2015 private opinion in assessing whether MDS and AML are secondary to hepatitis C.  All three physicians cite to the appropriate medical literature to support their conclusions, and while two VA physicians found no link, the Veteran's treating physician was the only one to have the benefit of personally examining the Veteran.  Moreover, the Veteran's treating physician appears to be a specialist in his field.  

In light of the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, the Board finds that the positive and negative evidence in this case is in a state of equipoise sufficient to grant the Veteran's claim.


ORDER

Service connection for myelodysplastic syndrome and acute myeloid leukemia as secondary to hepatitis C is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


